Citation Nr: 0637994	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-27 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to April 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.   
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in June 2004, and 
that development was completed.  The case was subsequently 
returned to the Board for appellate review, and in a November 
2005 decision, the Board denied the veteran's claim for 
service connection for PTSD.  The veteran then appealed the 
Board's decision pertaining to that claim to the United 
States Court of Appeals for Veterans Claims (Court) and in an 
Order dated in October 2006, the Court vacated the Board's 
November 2005 decision and remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand 
(Joint Motion) filed in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To provide the veteran with a proper 
notice letter for a claim of service connection for PTSD 
based on personal assault

As pointed out by the parties in the June 2005 Joint Motion, 
VA failed in its duty to assist the veteran in the 
development of his claim.  In this regard, it was noted that 
VA has undertaken a duty to provide specific notice to 
veterans in cases involving claims for service connection for 
PTSD based on personal assault.  In particular, the Court 
explained that 38 C.F.R. § 3.304(f)(3) requires VA to advise 
personal assault claimants that credible supporting evidence 
of a stressor may include evidence from sources other than 
service records or evidence of behavior changes.  The veteran 
in this case has claimed that he was abused by his drill 
sergeants, yet he was never informed of the alternative forms 
of evidence that he could use to prove the occurrence of his 
claimed in-service assault.  Therefore, a remand is necessary 
so that the RO may send the veteran a proper stressor 
development letter.  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As the claim is being remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective date 
should also be included.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should send the veteran a 
notice letter in connection with his 
claim for service connection for PTSD.  
The letter should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should request from National 
Personnel Records Center or other 
appropriate service department source 
copies of the veteran's complete 
official military personnel file, duty 
assignments, etc.

3.  The RO should provide the veteran 
with an appropriate stressor 
development letter.  The veteran should 
also be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 
C.F.R. § 3.304(f)(3).  All specific 
examples of alternative sources of 
evidence listed in section 3.304(f)(3) 
should be included in the notification 
to the veteran.  

4.  Upon receipt of the veteran's 
response to the development in 
paragraph 3, the RO should undertake 
any and all further development action 
indicated by the evidence of record 
concerning the veteran's claim for 
service connection for PTSD.  The RO 
should then make a determination as to 
whether there is any credible 
supporting evidence that the veteran 
was assaulted during active service. A 
statement of the RO's determination 
should be placed into the claims file.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


